COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
 2-08-006-CR
 
 
ALBERT CHRISTOPHER SOLIS                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Pursuant to a plea bargain,
the trial court convicted Appellant Albert Christopher Solis upon his plea of
guilty or nolo contendere to the offense of evading arrest or detention using a
vehicle and sentenced him to eight years= confinement in the Institutional Division of the Texas Department of
Criminal Justice upon his plea of true to the state jail felony enhancement
allegations.   Appellant filed a timely
notice of appeal. 
The trial court=s certification states that this is a plea-bargained case, that
Appellant has no right to appeal, and that he has waived the right of
appeal.  Accordingly, we informed
Appellant=s appointed
counsel by letter on February 5, 2008 that this appeal was subject to dismissal
unless Appellant or any party showed grounds for continuing it on or before
February 15, 2008.[2]  Appellant=s counsel responded with a motion to withdraw as attorney of record
that concedes that Appellant does not have the right to appeal, that Appellant
signed a plea bargain that the trial court followed, that Appellant did not
reserve any issue for appeal, and that the trial court has not otherwise
granted permission to appeal.  We
therefore dismiss this appeal,[3]
but we deny Appellant=s appointed
counsel=s motion to withdraw as attorney of record.
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: March 13, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(a)(2), 25.2(d).


[3]See Tex. R. App. P. 25.2(d), 43.2(f).